Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jiawei Huang on 08/02/2022.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 06/06/2022: 

1. (Currently Amended) A method of manufacturing a semiconductor device, comprising:
providing a substrate including a first surface, a second surface, a first region and a second region;
forming isolation structures in the substrate in the first region and an alignment mark in the substrate in the second region;
forming a material layer on [[a]] the first surface of the substrate in the first region and the second region;
placing a handling wafer on the material layer on the substrate;
forming a first patterned mask layer on the second surface of the substrate;
performing an ion implantation process to introduce heteroatoms into the substrate in the second region from the second surface of the substrate; 
removing the first patterned mask layer;

reacting the heteroatoms with the substrate to form a dielectric layer overlapping the alignment mark in the substrate in the second region [[.]];
forming a second patterned mask layer on the second surface of the substrate covering the dielectric layer;
forming deep trench isolation structures in the first region above the isolation structures using the second patterned mask layer as a mask;
removing the second patterned mask layer from the second surface of the substrate and the handling wafer from the material layer on the first surface of the substrate.

2. (Currently Amended) The method of claim 1, wherein the forming the first patterned mask layer on the second surface of the substrate comprises:
forming a mask layer on the second surface of the substrate; 
performing a notch alignment by aligning a notch of the substrate; 
patterning the mask layer to form an opening in the mask layer in the second region, the opening corresponds to the alignment mark; and 


wherein the forming the second patterned mask layer on the second surface of the substrate comprises:
forming another mask layer on the second surface of the substrate; 
performing a alignment process through the alignment mark; 
patterning the another mask layer to form openings in the mask layer in the first region, the openings corresponds to the isolation structures.

9-20. (Cancelled)


Allowable Subject Matter
2.	1-8 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method of manufacturing a semiconductor device, comprising “forming a second patterned mask layer on the second surface of the substrate covering the dielectric layer;
forming deep trench isolation structures in the first region above the isolation structures using the second patterned mask layer as a mask;
removing the second patterned mask layer from the second surface of the substrate and the handling wafer from the material layer on the first surface of the substrate” in combination with other limitations as a whole.

Claims 2-8 are also allowed being dependent on allowed claim 1.

The closet prior arts on records are on PTO-892. However none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897